DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 6-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2022.

Information Disclosure Statement
The information disclosure statements dated 5/20/2022; 5/31/2022; 6/9/2022 and 7/7/2022 have been considered and made of record.  It is noted that the sole reference listed on the IDS dated 5/31/2022 is the same as the reference listed on the IDS dated 5/20/2022.  Accordingly, the listed reference on the IDS dated 5/31/2022 has been lined through.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Strobbe (US 2014/0227769).
With respect to claim 1, the reference of Strobbe discloses an apparatus for culturing cells (Fig. 1), including: a bioreactor (10a, 10b, 19) including a matrix assembly (11, 15a, 15b) for growing cells in connection with a cell medium flowing through the matrix assembly.  The matrix assembly includes immobilization layer (matrix section) (11).
While the embodiment of Fig. 1 includes immobilization layer (matrix section)(11), the reference does not specify that the immobilization layer of this embodiment includes at least two cell immobilization layers in direct contact.
The reference of Strobbe does disclose that a matrix section can be formed using two or more non-woven discs or sheet which are stacked (direct contact) (¶[0159]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to provide the matrix section (11) of the embodiment of Fig. 1 with at least two cell immobilization layers for the known and expected result of creating gradients within the matrix section and/or providing a desired thickness of the section using multiple layers (¶[0159).
With respect to claim 2, the fluid flow direction of the bioreactor is aligned with a major dimension of the matrix assembly (Fig. 1).
With respect to claim 5, the spacers (15) used between the cell immobilization layers can be a non-woven layer (¶[0171][0174]).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Granstrom et al. (WO 2013/079797).
With respect to claim 1, the reference of Granstrom et al. discloses an apparatus for culturing cells (Example 1), including: a bioreactor (column reactor) including a matrix assembly (immobilizing matrix)(polypropylene-polyethylene matrix) for growing cells in connection with a cell medium flowing through the matrix assembly.  The matrix assembly includes cell immobilization layer (polypropylene layer).
While the embodiment of Example 1 includes cell immobilization layer (polypropylene layer), the reference does not specify that the immobilization layer (cell-retaining material) of this embodiment includes at least two cell immobilization layers in direct contact.
The reference of Granstrom et al.  does disclose that an immobilizing matrix can be formed using two or more cell-retaining layer (direct contact) (page 7, line 35, to page 8, line 8).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to provide the immobilization matrix of the embodiment of Example 1 with at least two cell-retaining layers for the known and expected result of providing a desired thickness of the cell-retaining material within the immobilization matrix while maintaining the culture efficiency of the bioreactor device.
With respect to claim 2, the fluid flow direction of the bioreactor is aligned with a major dimension of the matrix assembly (Example 1).
With respect to claim 5, the supporting material used between the cell immobilization layers can be a non-woven layer (page 6, lines 19-38).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Strobbe (US 2014/0227769) in view of Noll et al. (US 2007/0231305) or Takezawa et al. (EP 0671469).
The reference of Strobbe has been discussed above with respect to claim 1.
While the reference discloses that the cell immobilization layers can be made of non-woven sheets (¶[0157]-[0158]), claims 3 and 4 differ by requiring that the at least two cell immobilization layer a woven or woven mesh layers.
The reference of Noll et al. discloses that when providing a cell immobilization material in a bioreactor, it is known to provide a non-woven material as used by the reference of Strobbe or alternatively woven fibers can also be used (¶[0037]-[0041]).
The reference of Takezawa et al. discloses that when providing a cell immobilization material in a bioreactor, it is known to employ woven body as a mesh or gauze material (col. 5, lines 1-32, and col. 2, lines 29-36).
In view of either of these teachings and in the absence of a showing of unexpected results, it would have been merely an obvious matter in design choice whether woven or non-woven layers are employed as a cell immobilization layer based the specifics of the cells to be cultured within the bioreactor device while maintaining the efficiency of the culture system.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the response filed 6/29/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 102 over the reference of Yang (US 5563069) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of either the references of Strobbe (US 2014/0227769) or Granstrom et al. (WO 2013/079797).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB